Citation Nr: 1331258	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  13-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD and dementia. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that, in a June 2012 rating decision, the RO determined that the Veteran was not competent to handle the disbursement of his funds.

As will be discussed in further detail below, entitlement to service connection for PTSD was denied by the RO in September 1997 and not appealed by the Veteran.  In August 2011, the Veteran raised claims of entitlement to service connection for anxiety disorder, depression, insomnia, and alcoholism as secondary to his PTSD, as well as a claim to reopen service connection for PTSD.

In April 2012, the RO denied entitlement to service connection for anxiety disorder, depression, and PTSD with insomnia and alcoholism.  In June 2012, the Veteran filed a notice of disagreement with the denial of entitlement to service connection for PTSD only.  Therefore, the claims of entitlement to service connection for anxiety disorder and depression are not on appeal.

In the decision below, the Board will grant the application to reopen the claim for entitlement to service connection for PTSD.  The Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the Veteran's recent diagnosis of dementia, the Board has recharacterized the reopened service connection claim to include this disorder. 

The issue of entitlement to service connection for PTSD and dementia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was previously denied by the RO in a September 1997 rating decision.  The Veteran did not appeal that decision, and there was no new and material evidence received within one year of its issuance. 

2.  Evidence received since the September 1997 rating decision is new and material and relates to the basis for the prior denial.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  The evidence received subsequent to the September 1997 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Given the fully favorable decision with regard to the application to reopen, the Board finds that no discussion of the duties to notify and assist is necessary.


II. Analysis

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Specific to PTSD claims, service connection requires (1) medical evidence diagnosing PTSD in conformance with the DSM-IV criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f) (2012); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2012).  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from incoming artillery, rocket, or mortar fire, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

A veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of that veteran or others, and that veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The occurrence of an actual event or circumstance is necessary.  In making this determination, VA must duly consider the places, types, and circumstances of a veteran's service as shown by the service record, the official history of each organization in which such a veteran served, a veteran's medical records, and all pertinent medical and lay evidence.

In September 1997, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran was notified of this denial in a letter later that month but did not appeal and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In its denial of the claim, the RO indicated that the evidence of record did not establish that a stressful experience occurred.  The RO further explained that the Veteran did not reply to the RO's request for information about his in-service stressful incident.  The Veteran did not have awards or decorations that established a stressor, and the VA examination failed to furnish any event in service that could be verified.  As such, the claim was denied.

With regard to the above amendment to the PTSD regulation and its relevance to applications to reopen, VBA Training Letter 10-05 (July 16, 2010) provides: "To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity.'"

Since the September 1997 rating decision, the Veteran submitted a stressor statement in December 2011, in which he described his service in Vietnam, which included witnessing the killing of villagers, experiencing incoming rocket fire, and having to kill North Vietnamese soldiers.  The Veteran's DD Form 214 shows that he is in receipt of both the Vietnam Service Medal and the Republic of Vietnam Campaign Medal, which supports his assertion that he had service in Vietnam.  The Veteran also received the Rifle Marksman Badge.

As such, the Board finds that the Veteran's lay statement described stressors are related to his fear of hostile military or terrorist activity are also consistent with the circumstances of his service.  The lay statement is therefore sufficient to reopen the claim pursuant to the Training Letter and because it relates to the basis for the prior RO denial.  As such, the claim is reopened and, to this extent, it is granted.


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for PTSD is granted.


REMAND

The Board finds that the claim of entitlement to service connection for PTSD and dementia needs to be remanded for additional development prior to final adjudication.

First, there is evidence in a February 2006 VA outpatient treatment record that the Veteran was in receipt of Social Security Disability benefits based on his PTSD.  However, these records have not been requested or obtained.  In addition, the Veteran reported VA outpatient treatment at the medical center in White River Junction, Vermont prior to April 2005.  These records should also be requested.  Finally in this regard, the Veteran is currently residing in the Oklahoma Veterans Center in Talihina, Oklahoma.  This does not appear to be a facility affiliated with VA or the federal government.  The Veteran has not been specifically asked to provide a release for or submit the records from this facility, and this should be accomplished on remand.

Finally, the Board appreciates the RO's efforts in obtaining recent opinions from two VA psychologists.  These psychologists declined to diagnose PTSD, in part because the Veteran's dementia prevented him from clearly describing his symptoms, but also based on their review of the claims file.  In contrast, two VA Vet Center physicians diagnosed PTSD during the appeal period and suggested the diagnosis may be related to the Veteran's in-service stressors.  However, neither of these opinions or records (dated in July 2011 and June 2012) was provided by a VA psychiatrist or psychologist.  Therefore, they do not meet the criteria of 38 C.F.R. § 3.304(f)(3).  Given the conflicting evidence, the Board finds that an opinion by a VA psychiatrist is warranted as to whether the Veteran manifested PTSD due to fear of hostile military or terrorist activity at any time during the appeal period or in close proximity to it, and to also offer an opinion as to whether dementia is related to service.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran, the person appointed to manage his VA benefits, and his representative, and ask that they identify the names and addresses of all VA and non-VA health care providers who have treated him for PTSD and any other psychiatric disorder.  The Board is particularly interested in any ongoing treatment records from the Veterans Center in Talihina, Oklahoma, where the Veteran currently resides, and a release for VA to obtain these records should be specifically requested.

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO/AMC should to obtain copies of all such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the claims folder.

The RO/AMC should also obtain any treatment records relevant to the Veteran's claim from the VA medical center in White River Junction, Vermont.

2.  The RO/AMC should obtain a copy of the decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  Request an opinion from a VA psychiatrist.  The psychiatrist is asked to review the claims file, including any evidence added to the claims file pursuant to this remand and comment on the following.

Identify all psychiatric disorders other than anxiety disorder and depression that have been present since the Veteran filed his claim in August 2011.

For each diagnosis other than anxiety disorder, depression, and PTSD, the psychiatrist should state when the disorder first manifested.  He or she should also opine as to whether the disorder is at least as likely as not related to the Veteran's service.


The psychiatrist should determine whether the diagnostic criteria to support the diagnosis of PTSD were satisfied at any point during or close to the appeal period, which begins in August 2011 and continues to the present.  In making this determination, the psychiatrist should discuss evidence in the claims file, including the December 2011 and March 2013 VA examinations as well as the June 2012 letter from the Veteran's inpatient facility.  If the PTSD diagnosis is deemed appropriate, the psychiatrist should then comment upon the link between the current symptomatology and the verified in-service stressors, which involve the fear of hostile military or terrorist activity.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the psychiatrist for review.

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


